Citation Nr: 0023442	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to a compensable disability rating for 
malaria.

2.  Entitlement to a compensable disability rating for pes 
planus.



WITNESSES AT HEARING ON APPEAL

Veteran and a friend



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1940 to October 1945.  
These matters come to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to compensable ratings for malaria and pes 
planus.  The veteran perfected an appeal of that decision.

As is noted later in this decision, the veteran testified at 
a hearing before a hearing officer at the RO in October 1998.  
In his testimony, he asserted that he had disturbed sleep, 
depression and alcohol abuse secondary to his service 
connected malaria.  This testimony could be construed as 
claims for secondary service connection.  These claims have 
not been adjudicated by the RO.  Where the veteran raises a 
claim that has not yet been adjudicated, the proper course is 
to refer that issue to the RO.  Bruce v. West, 11 Vet. App. 
405 (1998).  These issues are, accordingly, referred to the 
RO for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The veteran has not had a relapse of malaria since his 
separation from service.

3.  Pes planus is not shown to be symptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.31, 4.88b, Diagnostic Code 6304 (1999).

2.  The criteria for a compensable disability rating for pes 
planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issues consists of the reports of 
VA examinations in September 1997 and December 1998 and the 
veteran's statements and testimony.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Malaria

Malaria is rated as 100 percent disabling if the disease is 
active.  Any residuals of the disease, such as liver or 
spleen damage, are rated under the diagnostic codes 
pertaining to the affected body system.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.

The service medical records show that the veteran was treated 
for malaria in service.  In a March 1946 rating decision the 
RO granted service connection for malaria and assigned a 
10 percent rating for the disorder.  In a June 1947 rating 
decision the RO reduced the rating from 10 to zero percent 
because there was no evidence of a malaria relapse during the 
previous year.  The disability has been rated as 
noncompensable since June 1947.  VA examinations in March 
1974 and May 1976 indicate that the disease was asymptomatic, 
with no documented recurrences.

VA treatment records for January 1997 through December 1998 
are silent for any complaints or clinical findings relevant 
to malaria.  During the September 1997 VA examination he 
reported having flare-ups of malaria every six months, which 
he described as having a fever and chills.  He denied having 
received any treatment for malaria.  Physical examination 
revealed no evidence of any residuals of the disease, and the 
examiner was unable to determine whether the parasite was 
currently present because the veteran failed to appear for 
the required blood test.

During an October 1998 hearing the veteran testified that he 
had last had an attack of malaria some time previously, but 
that his problems with sleeping, depression, and alcohol 
abuse were caused by malaria.  In his January 1999 
substantive appeal he stated that he continued to have fevers 
and chills.

In conjunction with the December 1998 examination the veteran 
reported that the last episode of malaria occurred in 1993, 
which he again described as a fever and chills.  No 
laboratory tests were performed at that time.  He denied 
having received any treatment for malaria since his 
separation from service.  The examiner found that the veteran 
had no symptoms of malaria, and that there was no evidence of 
liver, spleen, cardiovascular, or respiratory problems 
resulting from the disease.  The diagnostic test was negative 
for malaria, and the examiner found that the disease was in 
remission.

A compensable rating for malaria requires laboratory evidence 
showing that the disease is active, or that the disorder has 
resulted in compensable residuals.  The medical evidence does 
not show that the veteran currently has malaria, or that the 
disorder has resulted in any residual disability.  Although 
the veteran has stated that he continues to have fevers and 
chills, which he characterizes as malaria attacks, the 
medical evidence does not show that he has, in fact, had any 
recurrences of malaria as substantiated by laboratory 
findings.  The Board finds, therefore, that the criteria for 
a compensable rating are not met, and that the preponderance 
of the evidence is against the claim of entitlement to a 
compensable rating for malaria.  38 C.F.R. § 4.31.

II.  Pes Planus

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

Diagnostic Code 5276 pertaining to acquired flat foot 
provides a 50 percent rating for a bilateral disorder and a 
30 percent rating for a unilateral disorder, if the disorder 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 30 percent 
rating (20 percent if unilateral) applies if the disorder is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 10 percent rating applies if the disorder is 
moderate, with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  
The disorder is noncompensable if mild, with symptoms 
relieved by built-up shoe or arch support.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The service medical records show that the veteran was found 
to have pes planus during service.  In the March 1946 rating 
decision the RO granted service connection for pes planus, 
and rated the disorder as non-compensable.  The non-
compensable rating has been in effect since March 1946.

VA treatment records show that since 1984 the veteran has 
received treatment for heel spurs and hallux valgus with a 
bunion of the left foot.  The records provide no clinical 
evidence that the veteran currently has pes planus, or that 
any of his complaints pertaining to the feet are related to 
pes planus.

During the September 1997 VA examination the veteran 
complained of pain, decreased range of motion, and difficulty 
walking due to the pain in the left foot.  Examination showed 
no unusual wear pattern to his shoes, no varus or valgus 
angulation of the os calcis, and that the feet and ankles 
were symmetrical.  The pedal arches were flattened with 
weight bearing.  The great toes were deviated laterally, the 
left worse than the right.  There was no evidence of 
erythema, edema, effusion, tenderness, crepitus, calor, 
ecchymosis, cyanosis, scars, callosities, or ulceration of 
the feet and ankles.  The range of motion of the right foot 
was from 10 degrees of dorsiflexion to 40 degrees of planter 
flexion.  That on the left was from five degrees of 
dorsiflexion to five degrees of plantar flexion.  Muscle 
strength was full on the right, but decreased on the left.  
The examiner provided diagnoses of hallux valgus deformity of 
the bilateral great toes, bunion of the metatarso-phalangeal 
joint of the left great toe, and bilateral pes planus.

During the October 1998 hearing the veteran and a friend 
testified that he had difficulty walking due to pain in his 
feet.  In his January 1999 substantive appeal he stated that 
he wore plastic inserts in his shoes.

In conjunction with the December 1998 examination the veteran 
stated that his [right] foot had been injured while in 
service when a heavy piece of equipment fell on the foot.  He 
complained of increasing difficulty with his left foot.  He 
stated that he had been using the same insole for 18 years, 
that he could no longer wear shoes, and that he had pain in 
the bottom of the foot.  On examination of the left foot his 
gait was described as normal, with a normal amount of valgus 
at the heel.  There was a small callosity under the second 
metatarsal head, which was uncomfortable when touched.  He 
had 44 degrees of valgus of the great toe, which the examiner 
characterized as large, without bunion formation.  The 
examiner found that the foot was not flat.  An X-ray study of 
the left foot showed marked hallux valgus, minor degenerative 
changes of the interphalangeal joints, and a plantar spur.  

The veteran denied any history of trauma to the right foot, 
but complained of generalized pain.  When asked to be more 
specific, he described the pain as being on the lateral 
aspect of the foot.  He also reported wearing the same insole 
for the right foot for the previous 18 years, and the 
examiner stated that both insoles appeared to be new.  
Examination of the right foot revealed 18 degrees of valgus 
of the great toe, with no bunion formation.  There was no 
tenderness, callus formation, or evidence of a flat foot.  An 
X-ray study showed mild hallux valgus on the right foot.

The examiner stated that neither the right nor the left foot 
was flat, and that the veteran's foot arches were good when 
in a standing position.  The posterior tibial tendons were 
not elongated and did not allow any mid-foot sag.  The 
examiner stated that the pain in the left foot was due to the 
hallux valgus and a depressed metatarsal head.  The examiner 
also stated that the changes in the feet had developed over 
the years and were unrelated to the veteran's service-
connected disability.

Entitlement to a compensable rating for pes planus requires 
evidence showing that the weight-bearing line is over or 
medial to the great toe, and inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  Although 
the examiner in September 1997 found that the arches of the 
feet were flattened with standing, neither examination 
revealed that the weight-bearing line was over or medial to 
the great toe.  The examiner in September 1997 determined 
that the os calcis had no varus or valgus angulation, and the 
examiner in December 1998 found no evidence of flat feet.  
The examiner in September 1997 did not make any finding 
pertaining to the Achilles tendon, and the examiner in 
December 1998 specifically stated that the tendon was not 
deviated.  The examiner in December 1998 also stated that the 
veteran's complaints of pain in his feet were due to the 
hallux valgus, not flat feet.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The examiner in 
December 1998 found that the functional limitations of the 
feet, including pain and lack of endurance, were due to the 
bilateral hallux valgus, not the service-connected flat feet.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (the 
evaluation of a foot disability requires explicit 
consideration of the functional limitations).  The Board 
finds, therefore, that the criteria for a compensable rating 
are not met, and that the preponderance of the evidence is 
against the claim of entitlement to a compensable disability 
rating for pes planus.



ORDER

The claim of entitlement to a compensable disability rating 
for malaria is denied.

The claim of entitlement to a compensable disability rating 
for pes planus is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

